Exhibit 99.4 ALMADEN MINERALS LTD. (the “Company”) Suite 1103 – 750 West Pender Street Vancouver, British ColumbiaV6C 2T8 Telephone: (604) 689-7644Facsimile: (604) 689-7645 MANAGEMENT INFORMATION CIRCULAR as at and dated May 23, 2013 (unless otherwise noted) PERSONS OR COMPANIES MAKING THE SOLICITATION The Accompanying Form of Proxy is Being Solicited by Management of the Company. This Management Information Circular (“Information Circular”) is furnished in connection with the solicitation of proxies by the management of Almaden Minerals Ltd. (the “Company”) for use at the 2013 Annual General Meeting (the “Meeting”) of the Company scheduled to be held on June 27, 2013, and at any adjournment or postponement thereof.The solicitation will be by mail and possibly supplemented by telephone, electronic means or other personal contact to be made without special compensation by regular officers and employees of the Company.The Company does not reimburse shareholders’ nominees or agents for the cost incurred in obtaining from their principals authorization to execute forms of proxy.It is not anticipated that any solicitation will be made by specially engaged employees or soliciting agents.The cost of solicitation will be borne by the Company.No director of the Company has informed management in writing that he or she intends to oppose any action intended to be taken by management at the Meeting. APPOINTMENT AND REVOCATION OF PROXY The persons named in the accompanying form of proxy are directors or officers of the Company. A SHAREHOLDER HAS THE RIGHT TO APPOINT SOME OTHER PERSON OR COMPANY (WHO NEED NOT BE A SHAREHOLDER) TO REPRESENT THE SHAREHOLDER AT THE MEETING BY STRIKING OUT THE NAMES OF THOSE PERSONS NAMED IN THE ACCOMPANYING FORM OF PROXY AND BY INSERTING SUCH OTHER PERSON’S OR COMPANY’S NAME IN THE BLANK SPACE PROVIDED IN THE FORM OF PROXY OR BY COMPLETING ANOTHER FORM OF PROXY. IF THE INSTRUCTIONS AS TO VOTING INDICATED THEREIN ARE CERTAIN, THE SHARES REPRESENTED BY THE PROXY SOLICITED HEREBY WILL, ON ANY BALLOT CALLED FOR, BE VOTED OR WITHHELD FROM VOTING IN ACCORDANCE WITH SUCH INSTRUCTIONS. WHERE NO CHOICE IS SPECIFIED IN RESPECT OF ANY MATTER TO BE ACTED UPON, THE PROXY CONFERS ON THE PROXY HOLDER DISCRETIONARY AUTHORITY WITH RESPECT TO SUCH MATTER AND IF ONE OF MANAGEMENT’S NOMINEES NAMED IN THE ACCOMPANYING FORM OF PROXY IS APPOINTED AS PROXY HOLDER, THE SHARES REPRESENTED BY SUCH PROXY SHALL BE VOTED FOR SUCH MATTER. IN THE EVENT THAT AMENDMENTS OR VARIATIONS TO THE MATTERS IDENTIFIED IN THE NOTICE OF MEETING ARE PROPERLY BROUGHT BEFORE THE MEETING, THE PROXYHOLDER WILL VOTE IN ACCORDANCE WITH THEIR BEST JUDGEMENT ON SUCH MATTERS. AT THE DATE OF THIS INFORMATION CIRCULAR, MANAGEMENT KNOWS OF NO SUCH AMENDMENT, VARIATION OR OTHER MATTER WHICH MAY BE PRESENTED TO THE MEETING. SEE ALSO THE ACCOMPANYING FORM OF PROXY FOR INSTRUCTIONS AS TO USE OF TELEPHONE AND INTERNET VOTING. The instrument of proxy, and the power of attorney or other authority, if any, under which it is signed or a notarially certified copy thereof, must be deposited at the office of the registrar and transfer agent of the Company, Computershare, 9th Floor, 100 University Avenue, Toronto, ON, M5J 2Y1, not less than 48 hours, Saturdays, Sundays and holidays excepted, prior to the scheduled time of the Meeting or any adjournment or postponement thereof. Any shareholder returning the accompanying form of proxy may revoke it at any time if it has not been exercised.In addition to revocation in any other manner permitted by law, a proxy may be revoked by instrument in writing executed by the shareholder or his attorney authorized in writing or, if the shareholder is a corporation, by a duly authorized officer or attorney thereof, and deposited either at the registered office of the Company or at the office of the registrar and transfer agent of the Company at least 24 hours prior to the scheduled time of the Meeting or any adjournment or postponement thereof, or with the Chairman of the Meeting at the scheduled commencement of the Meeting or any adjournment or postponement thereof, and upon either of such deposits the proxy is revoked. NON-REGISTERED HOLDERS Only registered shareholders or duly appointed proxyholders are permitted to vote at the Meeting.Most shareholders of the Company are “non-registered” shareholders because the shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased the shares.More particularly, a person is not a registered shareholder in respect of shares which are held on behalf of that person (the “Non-Registered Holder”) but which are registered either: (a) in the name of an intermediary (an “Intermediary”) that the Non-Registered Holder deals with in respect of the shares including, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered RRSP’s, RRIF’s, RESP’s and similar plans); or (b) in the name of a clearing agency (such as The Canadian Depository for Securities Limited (“CDS”) of which the Intermediary is a participant.In accordance with current securities regulatory policy, the Company has distributed proxy-related materials for the Meeting (collectively, the “Meeting Materials”) to the clearing agencies and Intermediaries for onward distribution to Non-Registered Holders. Current securities regulatory policy requires Intermediaries to forward the Meeting Materials to, and seek voting instructions from, Non-Registered Holders unless a Non-Registered Holder has waived the right to receive them.Very often, Intermediaries will use service companies to forward the Meeting Materials to Non-Registered Holders.Generally, Non-Registered Holders who have not waived the right to receive Meeting Materials will either: (a) be given a form of proxy which has already been signed by the Intermediary (typically by a facsimile, stamped signature), which is restricted as to the number of shares beneficially owned by the Non-Registered Holder but which is otherwise not completed.Because the Intermediary has already signed the form of proxy, this form of proxy is not required to be signed by the Non-Registered Holder when submitting the proxy.In this case, the Non-Registered Holder who wishes to submit a proxy should otherwise properly complete the form of proxy and submit it to the Company, c/o Computershare, Proxy Department, 9th Floor, 100 University Avenue, Toronto, ONM5J 2Y1, fax number (416) 263-9261; or 2 (b) more typically, be given a voting instruction form which is not signed by the Intermediary, and which, when properly completed and signed by the Non-Registered Holder and returned to the Intermediary or its service company, will constitute voting instructions (often called a “proxy authorization form”) which the Intermediary must follow.Typically, the proxy authorization form will consist of a one page pre-printed form.Sometimes, instead of the one page pre-printed form, the proxy authorization form will consist of a regular printed proxy form accompanied by a page of instructions which contains a removable label containing a bar-code and other information.In order for such a proxy form to validly constitute a proxy authorization form, the Non-Registered Holder must remove the label from the instructions and affix it to proxy form, properly complete and sign the proxy form and return it to the Intermediary or its service company, or otherwise communicate voting instructions to the Intermediary or its service company (by way of telephone or the Internet, for example) in accordance with the instructions of the Intermediary or its service company. In either case, the purpose of this procedure is to permit Non-Registered Holders to direct the voting of the shares which they beneficially own.Should a Non-Registered Holder who receives such a signed form of proxy wish to vote at the Meeting in person, the Non-Registered Holder should strike out the persons named in the signed form of proxy and insert the Non-Registered Holder’s name in the blank space provided.A Non-Registered Holder cannot use a proxy authorization form to vote shares directly at the Meeting. In either case, Non-Registered Holders should carefully follow the instructions of their Intermediary, including those regarding when and where the signed form of proxy or proxy authorization form is to be delivered. The Meeting Materials are being sent to both registered shareholders and non-registered shareholders.If you are a non-registered shareholder and the Company or its agent has sent the Meeting Materials directly to you as a non-objecting beneficial owner under National Instrument 54-101 Communication with Beneficial Owners of Securities of a Reporting Issuer (“NI 54-101”), your name and address and information about your holdings of securities have been obtained in accordance with applicable securities regulatory requirements from the Intermediary holding shares on your behalf.By choosing to send the Meeting Materials to you directly, the Company (and not the Intermediary holding shares on your behalf) has assumed responsibility for (i) delivering the Meeting Materials to you, and (ii) executing your proper voting instructions.Management of the Company does not intend to pay for Intermediaries to forward to objecting beneficial owners under NI 54-101 the Meeting Materials and Form 54-101F7 – Request for Voting Instructions Made by Intermediary, and in the case of an objecting beneficial owner, the objecting beneficial owner will not receive the Meeting Materials unless the Intermediary holding shares on behalf of the objecting beneficial owner assumes the cost of delivery. INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON Except as otherwise set out herein, none of the directors or executive officers of the Company, no management proposed nominee for election as a director of the Company, none of the persons who have been directors orexecutive officers of the Company since the commencement of the Company's last financial year, and no associate or affiliate of any of the foregoing has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in any matter to be acted upon at the Meeting. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF The Company is authorized to issue an unlimited number of common shares without par value. There is one class of shares only. There are 60,017,321 issued and outstanding common shares as at May 23, 2013. 3 The directors of the Company have determined that all shareholders of record as of May 23, 2013 will be entitled to receive notice of and to vote at the Meeting. At a general meeting of the Company, on a show of hands, every registered shareholder present in person and entitled to vote and every proxyholder duly appointed by a registered shareholder who would have been entitled to vote will have one vote and, on a poll, every registered shareholder present in person or represented by proxy or other proper authority will have one vote for each share of which such shareholder is the registered holder. To the knowledge of the directors and executive officers of the Company, as at the date of this Information Circular, no person or company beneficially owns, or controls or directs, directly or indirectly, voting securities carrying 10% or more of the outstanding voting rights of the Company. ELECTION OF DIRECTORS Each director of the Company is elected at each annual general meeting and holds office until the next annual general meeting unless that person ceases to be a director before then.In accordance with the requirements of Section 461.3 of the Toronto Stock Exchange Company Manual, the Company discloses that it has adopted a majority voting policy for the election of directors for non-contested meetings.In the absence of instructions to the contrary, the accompanying form of proxy will be voted for the nominees listed below, all of whom are presently members of the Board of Directors. MANAGEMENT DOES NOT CONTEMPLATE THAT ANY OF THE NOMINEES WILL BE UNABLE TO SERVE AS A DIRECTOR. IF, PRIOR TO THE MEETING, ANY VACANCIES OCCUR IN THE SLATE OF NOMINEES LISTED BELOW, IT IS INTENDED THAT DISCRETIONARY AUTHORITY WILL BE EXERCISED BY THE PERSONS NAMED IN THE ACCOMPANYING FORM OF PROXY AS NOMINEE TO VOTE THE SHARES REPRESENTED BY PROXY FOR THE ELECTION OF ANY OTHER PERSON OR PERSONS AS DIRECTORS. Management proposes that the number of directors for the Company be set at eight (8) and the shareholders will be asked to pass an ordinary resolution to set the number of directors of the Company at eight (8) for the ensuing year, subject to such increases as may be permitted by the Articles of the Company. Management of the Company proposes to nominate each of the following persons for election as director. Information concerning such persons, as furnished by the individual nominees, is as follows: Name, Jurisdiction of Residence and Position Held Director Since Number of Shares Beneficially Owned, or Controlled or Directed, Directly or Indirectly * Principal Occupation During the Past Five Years DUANE POLIQUIN British Columbia, Canada Chairman and Director February 1, 2002 Registered Professional Geological Engineer; Chairman and Director of the Company; Director of Gold Mountain Mining Corporation; Director of Motapa Diamonds Inc. to 2009. MORGAN POLIQUIN British Columbia, Canada President, Chief Executive Officer and Director February 1, 2002 Registered Professional Geological Engineer; President, Director and CEO of the Company; Director of Gold Mountain Mining Corporation JOHN (JACK) McCLEARY (2) Alberta, Canada Director February 1, 2002 Registered Professional Geologist 4 GERALD G. CARLSON (1)(2) British Columbia, Canada Director February 1, 2002 President and Director of Iron South Mining Corp.; Vice President of Exploration of Pacific Ridge Exploration Ltd.; Director of Golden Peak Minerals Inc.; President and Director of Windstorm Resources Inc., Director of Blue Sky Uranium Corp. and Noka Resources Inc.to 2012; Director of Enertopia Corp. andTarsis Resources Ltd. to 2012; Director of Redtail Metals Corp., Fairmont Resources Inc. and Pacific Arc Resources Ltd. to 2011; Director of Taipan Resources Inc. to2010 and BonTerra Resources Inc. to 2009. JOSEPH MONTGOMERY (1)(2) British Columbia, Canada Director February 1, 2002 Nil Professional Engineer; Director of Infrastructure Materials Corp.,Cosigo Resources Ltd., Wildcat Silver Corporation and Pacific Iron Ore Corporation; Director of Integra Gold Corp., Amador Gold Corp., Rogue Iron Ore Corp., Zinccorp Resources Inc., Sedex Mining Corp., La Ronge Gold Corp., Abitibi Mining Corp., Klondike Silver Corp. and Klondike Gold Corp. to 2010. BARRY SMEE(1) British Columbia, Canada Director July 6, 2006 Consulting geochemist; Director of Platinum Group Metals Ltd. MARK T. BROWN British Columbia, Canada Director June 28, 2011 President and Director of Pacific Opportunity Capital Ltd. WILLIAM J. WORRALL British Columbia, Canada Director May 7, 2013 Nil Barrister and Solicitor; Principal of William J. Worrall, Q.C. Law Corp., a member of Lexas Law Group, An Association of Law Corporations, until his retirement on December 31, 2012. * as of May 23, 2013. Denotes a member of the Audit Committee. Denotes a member of the Nomination and Corporate Governance Committee and of the Compensation Committee. CORPORATE CEASE TRADE ORDERS OR BANKRUPTCIES To the knowledge of management of the Company, no proposed director (including any personal holding company of a proposed director): 5 (a) is, as at the date of this Information Circular, or has been, within the preceding 10 years, a director, chief executive officer or chief financial officer of any company (including the Company) that: (i) was subject to a cease trade or similar order (including a management cease trade order whether or not such person was named in the order) or an order that denied the relevant company access to any exemption under securities legislation, that was in effect for a period of more than 30 consecutive days (an “Order”) while the proposed director was acting in the capacity as director, chief executive officer or chief financial officer; or (ii) was subject to an Order that was issued after the proposed director ceased to be a director, chief executive officer or chief financial officer and which resulted from an event that occurred while that person was acting in the capacity as director, chief executive officer or chief financial officer; or (b) is, as at the date of this Information Circular, or has been, within the preceding 10 years, a director or executive officer of any company (including the Company) that, while that person was acting in that capacity, or within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets; or (c) has, within the 10 years before the date of this Information Circular, become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the proposed director; or (d) has been subject to: (i) since December 31, 2000, any penalties or sanctions imposed by a court relating to securities legislation or by a securities regulatory authority or has entered into a settlement agreement with a securities regulatory authority, or before December 31, 2000, the disclosure of which would likely be important to a reasonable securityholder in deciding whether to vote for a proposed director; or (ii) any other penalties or sanctions imposed by a court or regulatory body that would likely be considered important to a reasonable securityholder in deciding whether to vote for a proposed director; or (e) is to be elected under any arrangement or understanding between the proposed director and any other person or company, except the directors and executive officers of the Company acting solely in such capacity. EXECUTIVE COMPENSATION See attached Form 51-102F6 SECURITIES AUTHORIZED FOR ISSUE UNDER EQUITY COMPENSATION PLANS Equity Compensation Plan Information 6 OPTIONS, RIGHTS OR OTHER ENTITLEMENTS UNDER STOCK OPTION PLAN The Company has a Rolling Stock Option Plan (the “Plan”) that was created as an amendment to the then existing fixed number plan with the approval by disinterested shareholder vote given at the Company’s Annual General Meeting held on May 18, 2005, again on June 9, 2008 and again on June 28, 2011 and approved by the Toronto Stock Exchange (“ TSX”).Under the Plan, options are authorized to be granted to the maximum of 10% of the issued and outstanding common shares of the Company at the time of the grant. There have been no amendments to the Plan since the approval of shareholders noted above.The Company has no other equity compensation plans not previously approved by shareholders. The TSX Company Manual (the “Manual”) in Section 613 requires that every three years after institution all unallocated options under security based compensation arrangements which do not have a fixed maximum of securities must be approved by a majority of the Company’s directors and the Company’s security holders.A triennial approval and amendment of the Plan was given at the Company’s annual general meeting held on June 28, 2011. The Manual also requires that the following information be provided on an annual basis.The Plan was instituted on July 19, 2005 after a disinterested shareholder (as that term was defined under prior policies of the TSX)approval vote at the Company’s annual general meeting held on May 18, 2005. Under Section 613, insiders who are eligible participants under the Plan are not entitled to vote to approve unallocated options, rights or other entitlements under the Plan. Under the Plan eligible participants are: (i) an employee, senior officer or director of the Company or any related Company; (ii) a consultant; (iii) an issuer, all the voting securities of which are held by persons described in (i) and (ii); (iv) a management company employee. The total number of common shares issued under options granted and exercised under the Plan from May 25, 2012 to May 23, 2013, the Record Date, was nil. The total number of common shares issuable under actual grants under the plan is 5,940,000 constituting 9.9% of the Company’s issued and outstanding common shares as of the Record Date. The maximum total number of common shares issuable under the Plan is 6,001,732, the number equal to 10% of the issued common shares as of the Record Date. There is no maximum percentage of common shares which may be issued to insiders of the Company. The Plan contains provisions that limit the number of shares reserved to any one Consultant to 2% of the issued shares of the Company in any 12 month period and to persons providing Investor Relations activities to 2% of the issued shares of the Company in any 12 month period but such limitation applies only if the shares of the Company are listed in Canada only on the TSX. The shares of the Company are currently listed on the TSX and the NYSE MKT. The exercise price for options granted under the Plan is to be the price per share specified in the option agreement which cannot be less that the Market Price. “Market Price” means the Volume Weighted Average Price (“VWAP”) on TSX, or another stock exchange where the majority of the trading volume and value of the listed securities occurs, for the five trading days immediately preceding the Date of Grant subject always that in certain exceptional circumstances, the 5 day VWAP may not accurately reflect the securities’ current market price and TSX may adjustthe VWAP based on relevant factors including liquidity, trading activity immediately before, during or immediately after the relevant period or any material events, changes or announcements occurring immediately before, during or immediately after the relevant period. VWAP means the volume weighted average trading price of the listed securities, calculated by dividing the total value by the total volume of securities traded for the relevant period. 7 The Plan contains the following provision as to stock appreciation rights: “An Eligible Person to whom an Option has been granted (“Eligible Optionee”) may, rather than exercise any Option to which the Eligible Optionee is then entitled pursuant to the Plan, elect to terminate such Option, in whole or in part, and, in lieu of purchasing the common shares to which the Option, or part thereof, so terminated relates (the “Optioned Shares”), elect to exercise the right (the “Share Appreciation Right”) to receive that number of common shares, disregarding fractions, which, when multiplied by the VWAP have a value equal to the product of the number of Optioned Shares to which the Option, or part thereof, so terminated relates, multiplied by the difference between the Market Price determined as of the day immediately preceding the date of termination of such Option, or part thereof, and the exercise price per share of the Optioned Shares to which the Option, or part thereof, so terminated relates, less any amount (which amount may be withheld in Optioned Shares) required to be withheld on account of income taxes, which withheld income taxes will be remitted by the Company.VWAP shall be calculated for 5 consecutive trading days before such date on the TSX.” Options granted to Consultants performing Investor Relations activities vest over a 12 month period with no more than ¼ of such options so granted vesting in any 3 month period. Such vesting restrictions apply to any Qualified Successor of such Consultant, otherwise the board has the discretion to make any vesting conditions it sees fit.“Qualified Successor” means a person who is entitled to ownership of an Option upon the death of an Optionee, pursuant to a will or the applicable laws of descent and distribution upon death or a “permitted assign” as that term is defined in Canadian Securities Administrators National Instrument 45-106. The Term of any option granted under the Plan will expire on the later of 5 years following the date of grant, or if such date falls within, or immediately following a self-imposed “blackout” period, such option will then expire on the 10th business day following the blackout if the Company is listed only on the TSX. The Company is currently listed on the TSX and the NYSE MKT. The Plan contains provisions as to termination providing for termination on the earliest of the following: (a) the termination date specified for such Option in the Option Agreement; (b) Death of Optionee – If the employment of an Optionee as an Employee of, or the services of a Consultant providing services to, the Company or any Related Company, or the employment of an Optionee as a Management Company Employee, or the position of the Optionee as a director or senior officer of the Company or any Related Company, terminates as a result of such Optionee’s death, any Options held by such Optionee shall pass to the Qualified Successor of the Optionee and shall be exercisable by such Qualified Successor until the earlier of a period of twelve months following the date of such death and the expiry of the Term of the Option; (c) Cessation of Employment – Upon an Optionee’s employment with the Company being terminated for cause, any option not exercised terminates immediately.If an Optionee is a director and is removed from office, any option not exercised terminates immediately. If an optionee becomes permanently disabled, any option may be exercised for a period of six months after the date of permanent disability.If an Optionee’s employment, office, term as a director, or service provider relationship is ended or expires other than by termination for cause, such option may be exercised for a period of thirty days after such ending; 8 (d) Amalgamation – In the event of the Company proposing to amalgamate, merge or consolidate with or into any other company (other than with a wholly owned subsidiary of the Company) or to liquidate, dissolve or wind up, or in the event an offer to purchase the Common Shares of the Company or any part thereof shall be made to all the holders of Common Shares of the Company, the Company shall have the right, upon written notice to each Optionee holding options under the Plan, to permit the exercise of all such options within the 30 day period next following the date of such notice and to determine that upon expiration of such 30 day period that all rights of the Optionees to such options or to exercise same (to the extent not theretofore exercised) shall terminate and to have no force and effect; and (e) the date of any sale, transfer, assignment or hypothecation, or any attempted sale, transfer, assignment or hypothecation, of such Option. Options granted under the Plan are not assignable or transferable except as to a Qualified Successor or as otherwise permitted by applicable securities laws. The Plan provides that, subject to the approval of the TSX, if required, and the terms of the Plan, the Board may terminate, suspend or discontinue the Plan at any time or amend or revise the terms of the Plan without further shareholder approval (if required). Notwithstanding the generality of the foregoing the power of the Board to amend shall be limited to the following: (a) amendments of a “housekeeping” nature; (b) a change to the vesting provisions of a security or a Plan; (c) a change to the termination provisions of a security or a Plan which does not entail an extension beyond the original expiry date; and (d) the addition of a cashless exercise feature, payable in cash or securities, which provides for a full deduction of the number of underlying securities from the Plan reserve; and nothing in the Plan shall be construed as authorizing the directors to make amendments to the Plan to effect; (a) any amendment to the number of securities issuable under the Plan, including an increase to a fixed maximum number of securities or a change from a fixed maximum number of securities to fixed maximum percentage. A change to a fixed maximum percentage which was previously approved by security holders will not require an additional security holder approval; (b) any change to eligible participants which would have the potential of broadening or increasing insider participation; (c) the addition of any form of financial assistance; (d) any amendment to a financial assistance provision which is more favourable to participants; 9 (e) the addition of a cashless exercise feature, payable in cash or securities which does not provide for a full deduction of the number of underlying securities from the Plan reserve; and (f) the addition of a deferred or restricted share unit or any other provision which results in participants receiving securities while no cash consideration is received by the issuer. No amendments to the Plan have been adopted in the last fiscal year. The following table sets forth the requisite equity compensation plan information: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) (c) Equity compensation plans approved by securityholders Equity compensation plans not approved by securityholders Nil Nil Nil Total INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS Aggregate Indebtedness None of the current or former directors, executive officers or employees of the Company or any of its subsidiaries, no proposed nominee for election as a director of the Company, and no associate or affiliate of any of them, is or has been indebted to the Company or any of its subsidiaries at any time since the beginning of the Company’s most recently completed financial year and no indebtedness remains outstanding as at the date of this Information Circular nor has any such person been indebted to any other entity where such indebtedness is the subject of a guarantee, support agreement, letter of credit or similar arrangement provided by the Company or any of its subsidiaries. Indebtedness Under Securities Purchase and Other Programs None of the current or former directors, executive officers or employees of the Company or any of its subsidiaries, no proposed nominee for election as a director of the Company, and no associate or affiliate of any of them is or has been indebted to the Company or any of its subsidiaries under any Securities Purchase or other programs. The Company has no Securities Purchase or other programs. 10 DIRECTORS’ AND OFFICERS’ INDEMNITY AND INSURANCE The Company has contracted with each director and officer to indemnify each of them against liability incurred in their capacity as an officer or director to the extent permitted in accordance with the provisions of the Business Corporations Act (British Columbia).The Company has obtained insurance coverage for such indemnity to a policy limit of $5,000,000 in the aggregate with a deductible of $50,000 per claim. MANAGEMENT CONTRACTS No management functions of the Company or any of its subsidiaries are to any substantial degree performed other than by the directors or executive officers of the Company or its subsidiaries.There is an executive compensation contract and an executive employment contract currently in place – see STATEMENT OF EXECUTIVE COMPENSATION. No pension plan or retirement benefit plans have been instituted by the Company and none are proposed at this time. INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS Except as otherwise disclosed herein, no: (a) director, proposed director or executive officer of the Company; (b) person or company who beneficially owns, or controls or directs, directly or indirectly, or a combination of both, common shares of the Company, carrying more than ten percent of the voting rights attached to the outstanding common shares of the Company (an “Insider”); (c) director or executive officer of a person or company that is itself an Insider or subsidiary of the Company; or (d) any associate or affiliate of any of the foregoing, has had any material interest, direct or indirect, in any transaction since the commencement of the Company’s most recently completed financial year, or in any proposed transaction that has materially affected or would materially affect the Company, except with respect to an interest arising from the ownership of common shares of the Company where such person or company will receive no extra or special benefit or advantage not shared on a pro-rata basis by all holders of common shares of the Company. APPOINTMENT OF AUDITOR Unless otherwise instructed, the proxies given pursuant to this solicitation will be voted for the re-appointment of Deloitte LLP, Independent Registered Chartered Accountants, British Columbia, as auditors of the Company to hold office until the close of the next annual general meeting of the Company.Deloitte LLP was appointed the Company’s auditors in February 2002. PARTICULARS OF OTHER MATTERS TO BE ACTED UPON There are no matters other than election of directors and appointment of auditors to be submitted to security holders. STATEMENT OF CORPORATE GOVERNANCE PRACTICES This Statement of Corporate Governance Practices has been prepared by the Corporate Governance Committee of the Board and has been approved by the Board. 11 General The Board of Directors of the Company recognizes that good corporate governance is of fundamental importance to the success of the Company. The Company’s governance practices are the responsibility of the Board and the Board has delegated some of its responsibilities to develop and monitor the Company’s governance practices to the Nominating and Corporate Governance Committee. Canadian Securities Administrators National Instrument 58-101 requires disclosure of Corporate Governance Practices of the Company formulated in accordance with National Policy 58-201 Corporate Governance Guidelines (together hereinafter referred to as the “Guidelines”). This Statement of Corporate Governance Practices sets out the Board’s assessment of the Company’s Corporate Governance practices which are generally in accordance with the Guidelines. In this Statement of Corporate Governance Practices, the term “independent” with reference to a director or audit committee member has the meaning given to the term in the Guidelines and is generally as follows. A director or audit committee member is independent if he or she has no direct or indirect material relationship with the Company. A “material relationship” is a relationship which could, in the view of the Company’s board of directors, be reasonably expected to interfere with the exercise of the director’s or audit committee member’s independent judgement. The Guidelines provide specific directions as to the individuals considered to have a material relationship with a company and specifically includes the following: (a) an individual who is, or has been within the last three years, an employee or executive officer of the company; (b) an individual whose immediate family member is, or has been within the last three years, an executive officer of the company; (c) an individual who: (i) is a partner of a firm that is the company’s internal or external auditor, (ii) is an employee of that firm, or (iii) was within the last three years a partner or employee of that firm and personally worked on the company’s audit within that time; (d) an individual whose spouse, minor child or stepchild, or child or stepchild who shares a home with the individual: (i) is a partner of a firm that is the issuer’s internal or external auditor, (ii) is an employee of that firm and participates in its audit, assurance or tax compliance (but not tax planning) practice, or (iii) was within the last three years a partner or employee of that firm and personally worked on the company’s audit within that time; (e) an individual who, or whose immediate family member, is or has been within the last three years, an executive officer of an entity if any of the company’s current executive officers serves or served at that same time on the company’s compensation committee; (f) an individual who received, or whose immediate family member who is employed as an executive officer of the company received , more than $ 75,000 in direct compensation from the company during any 12 month period within the last three years; (g) an individual who accepts, directly or indirectly, any consulting, advisory or other compensatory fee from the company or any subsidiary entity of the company, other than as remuneration for acting in the capacity as a member of the board of directors or any board committee; and 12 (h) an individual who is an affiliated entity of the company or any of its subsidiaries. An “executive officer” means an individual who is a chair, vice-chair or president of the company, a vice-president of the company in charge of a principal business unit, division or function of the company, or an officer of the company or of any of its subsidiaries or any other individual who performs a policy making function for the company or subsidiary. An individual is “financially literate” if he or she has the ability to read and understand a set of financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and complexity of the issues that can reasonably be expected to be raised by the company’s financial statements. In accordance with recommendations in National Policy 51-201 the Company has adopted a Corporate Communications Policy. Board of Directors The Board, with the assistance of Counsel to the Company, is responsible for determining whether or not each director is “independent” or “not independent”. To assist the Board each director is required to disclose any material interest in or business relationship with the Company and his shareholding in the Company. The Board is comprised of 8 members. In accordance with the definition of “independent” outlined above, the Board, utilizing the information provided to it by each director as aforesaid, has determined that the following directors are not independent, namely: Duane Poliquin and Morgan Poliquin. Accordingly, the majority of the board of directors is independent. The Chair of the Board is not an independent director. There were (8) eight meetings of the board held during the period commencing May 25, 2012 and ending on the Record Date (“the year”).The following table indicates the number of meetings attended by each director during the year. Director Number Duane Poliquin 7 Morgan Poliquin 8 James E. McInnes (1) 6 Jack McCleary 8 Joseph Montgomery 8 Gerald G. Carlson 8 Barry W. Smee 6 Mark T. Brown 7 William J. Worrall (1) 1 James McInnes retired, and William J. Worrall was appointed, as a Director effective May 7, 2013. 13 The members of the board of directors who are independent are entitled and encouraged to hold meetings at which non-independent directors are not in attendance. John McCleary is the lead director of the independent Board. There were seven meetings of the independent directors held during the year. Particulars of any directorship in a reporting issuer held by a director of the Company is disclosed in this Information Circular under the heading “Election of Directors”. Board Mandate The Company also believes that director and management honesty and integrity are essential factors in ensuring good and effective corporate governance. The Board has adopted a written mandate. Majority Voting Policy The Board believes that each of its members should carry the confidence and support of the Company’s shareholders and, accordingly, has adopted a Majority Voting Policy for the election of directors for non-contested meetings.The Majority Voting Policy provides that, in a non-contested election of directors, voting will be by ballot and, if the number of shares “withheld” for any nominee exceeds the number of shares voted “for” the nominee, then, notwithstanding that such director is duly elected as a matter of corporate law, he or she shall, within five days following the date of the final scrutineer’s report on the ballot, tender his or her written resignation to the Chairman of the Board.A “non-contested election” means an election where the number of nominees for director is not greater than the number of directors to be elected.Under the Majority Voting Policy, the Nomination and Corporate Governance Committee will consider such offer of resignation and will make a recommendation to the Board concerning the acceptance or rejection of the resignation.The Board will take formal action on the Nomination and Corporate Governance Committee’s recommendation no later than 90 days following the date of the applicable shareholders’ meeting and will announce its decision via press release.If the Board declines to accept the resignation, it will include in the press release the reason or reasons for its decision.No director who is required to tender his or her resignation shall participate in the Nomination and Corporate Governance Committee’s deliberations or recommendations or in the Board’s deliberations or determination.If a resignation is accepted by the Board, and subject to any corporate law restrictions, the Board may leave any resulting vacancy unfilled until the Company’s next annual general meeting, or may appoint a new director to fill the vacancy who the Board considers to merit the confidence of the shareholders, or may call a special meeting of shareholders at which there will be presented a management nominee or nominees to fill the vacant position or positions. Position Descriptions The Board has not developed any written position descriptions for the chair of directors meetings or the chair of each Board committee. The Board expects the chair to set the agenda for Board meetings and to assist the Board to discharge its mandate and responsibilities. Each committee has the authority and responsibility to determine its own rules of procedure and the Board expects the chair of a committee to set the agenda for committee meetings and to assist the committee to discharge its mandate and responsibilities. The following position descriptions have been developed for the Company’s Chairman, Chief Executive Officer and Chief Financial Officer. The Chairman of the Company’s Board does the following: - Leads the Board and also takes a hands-on role in the Company’s day-to-day management. - Helps the CEO to oversee all the operational aspects involved in running the Company, including project selection and planning. 14 - Takes overall responsibility for the Company’s direction and growth, seeking to generate significant financial gains for the shareholders. - Oversees relationships with the communities and stakeholders in the areas where the Company operates, with the intent of ensuring the Company’s activities are of benefit to all. Chief Executive Officer (‘CEO’) Reports to: The Board of Directors of the Company. Function: Provides overall leadership and vision in developing, in concert with the Board, the strategic direction of the Company and in developing the tactics and business plans necessary to increase shareholder value. Manages the overall business to ensure strategic and business plans are effectively implemented, the results are monitored and reported to the Board and financial and operational objectives are attained. Authorities, Duties and Responsibilities: (a) General Functions: 1.
